 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 10.46
 
LEASE AGREEMENT
 
    THIS LEASE, dated as of September 1, 2010 (the "Effective Date"), between 30
RAMLAND ROAD, LLC, having its principal place of business c/o GHP Office Realty,
LLC, Four West Red Oak Lane, White Plains, New York 10604 (hereinafter called
"Owner"),and RADIANCY, INC., having an address at 40 Ramland Road, Orangeburg,
New York 10962 (hereinafter called "Tenant"),
 
1.    Term. (a) Owner agrees to lease to Tenant and Tenant agrees to hire from
Owner, approximately 4,640 rentable square feet known as Suite 200 on the Second
(2nd) floor, as set forth on the floor plan attached hereto as EXHIBIT "B" (the
"Premises"), located at 40 Ramland Road, Orangeburg, New York 10962 (the
"Building"). Tenant hereby agrees to occupy the Premises from September 1, 2010
(the "Commencement Date") through and including September 30, 2014 (the
"Expiration Date") (the "Term"). Tenant shall use the Premises for general and
executive office purposes only. The parties hereto acknowledge that Tenant
presently occupies a  portion of the Premises pursuant to the License Agreement
(hereinafter defined) and knows the condition thereof, The Premises shall be
tendered to Tenant in their present "AS IS" condition, broom clean.  Owner shall
perform no service and do no work in the Premises except as specifically stated
herein. Tenant shall not make any alterations or additions in the Premises
without Owner's consent, which consent shall not be unreasonably withheld,
conditioned or delayed. On the Expiration Date, the Tenant shall remove all of
its furniture, fixtures and equipment and leave the Premises broom clean.
 
(b) Pursuant to that certain License Agreement dated as of January 1, 2009, as
amended by First Amendment to License dated as of January 28, 2010 (hereinafter
referred to collectively as the "License Agreement"), Owner, as
licensor, licensed to Tenant, as licensee, a portion of the Premises which shall
be deemed to comprise 1,500 rentable square feet, for a term which expires on
January 31, 2011, Effective on Effective Date, Owner and Tenant hereby cancel
and terminate the License Agreement, and Owner and Tenant each respectively
agrees to and does hereby release the other party from each and every covenant,
duty, debt and obligation on the other party's part to be performed, pursuant to
the License Agreement, that may accrue and become performable, due or owing from
and after the Effective Date, except any terms, covenants and conditions which,
pursuant to the express terms of the license Agreement, survive the expiration
or sooner termination of the License Agreement.
 
2. Rent, Etc.
 
(a)          Fixed Rent. Tenant hereby agrees to pay to Owner Fixed Rent,
exclusive of electric, as follows:
 
 
 

 Period  Annual Fixed
Rent, exclusive of electric
 
Monthly Fixed Rent exclusive of electric
 September 1, 2010 to September 30, 2012  $60,000.00  $5,000.00  October 1, 2012
to September 30, 2011  $66,000.00  $5,500.00

 
 
Provided Tenant is not in default under the terms, covenants and conditions of
this Lease beyond the expiration of any applicable grace period, Tenant shall
have the right to use and occupy the Premises free solely of Fixed Rent for the
month of September 2010 (said one month period is referred to herein as the
"Free Fixed Rent Period"); provided, however, Tenant shall nevertheless be
obligated to pay the cost of Electric and Gas Service, the monthly utility
charge at the rate of $500.00 per month, together with all other Additional
Rent, during the Free Fixed Rent Period. Except for the Free Fixed Rent Period
allowance as herein provided, Tenant shall use and occupy the Premises pursuant
to all of the other terms, covenants and conditions of this Lease.
 
 
Page 1
 






 
 

--------------------------------------------------------------------------------

 




       (b)         (i) During the Term hereof, Owner shall also provide Tenant
with the necessary facilities to furnish: (i) electricity ("Electric Service")
to the Premises, including any supplemental heating, ventilating and air
conditioning systems, of three (3) watts of connected load per rentable square
(which is currently being provided at the Premises), exclusive of the Building's
HVAC system; and gas ("Gas Service") to the Premises.
 
(ii) Intentionally Omitted.
 
(iii) Tenant shall make no substantial alterations or additions to the initial
lighting, electrical appliances or office equipment if the connected electrical
load, when combined with the load of all lighting fixtures and all occupancy
factors exceeds three (3) watts of connected load per rentable square, exclusive
of the Building's HVAC System, without first obtaining written consent from
Owner in each instance. Tenant agrees that at all times its use of Electric
Service shall not exceed the capacity or overload any of the central and
appurtenant installations for Electric Service including, but not limited to all
wires, feeders, risers, electrical boxes, switches, outlets, connections, and
cables located in the Property, Building, or Premises or any other mechanical
equipment spaces located therein. Tenant's use of Electric Service shall not
interfere with the use thereof by other occupants of the Building and shall be
of such a nature, as determined by Owner in its judgment and discretion, so as
not to cause permanent damage or injury to the Premises or the Building of which
the Premises are apart, or cause or create a dangerous or hazardous
(condition or entail excessive or unreasonable alterations, repairs or expense,
or unreasonably interfere with or disturb othere tenants or occupants.
 
(iv) Owner reserves the right to stop, interrupt and/or suspend Utility Service,
Gas Service and/or Electric Service when necessary by reason of accident or for
repairs, alterations, replacements or improvements necessary or desirable in the
judgment of Owner for as long as may be reasonably required by reason thereof.
The repairs, alterations, replacements or improvements shall be done with a
minimum of inconvenience to Tenant and upon reasonable notice to Tenant (except
that no notice shall be required in the event of an emergency) and Owner shall
pursue same with due diligence.
 
(v) Owner shall in no way be liable for any loss, damage, or expense which
Tenant may incur as a result of the change, at any time, of the character or
quality of Electric Service, Gas Service and/or Utility Service or any failure
of or defect in Electric Service, Gas Service and/or Utility Service by reason
of any public or private utility company then supplying such service to the
Property, Building or the Premises and Tenant agrees to hold the Owner harmless
and to indemnify it from and against any loss, liability or damage in connection
therewith resulting from Tenant's negligent or willful act; or omissions. This
indemnity shall survive the expiration or other termination of this Lease.
 
       (c)   Parking, Tenant shall be entitled to the use of Three (3) reserved
and marked (by owner) automobile parking spaces in the common, self-parking area
adjacent to the back entrance to the Building (such parking area is hereinafter
referred to as the "Parking Area"). The Parking Area will be used solely for the
parking of normal sized passenger cars used by Tenant's employees while they are
working at the Building, The Parking Area may be used between the hours of 8:00
A.M. and 8:00 P.M. on regular business days. The Parking Area may be made
available to the general public. Tenant shall observe all regulations adopted by
the Owner in connection with the operation of the Parking Area. Any automobile
without suitable authorization to park may be denied access to the Parking Area,
The parking spaces referred to in the first paragraph of this section (c) are
not a part of the Premises. Neither Tenant nor its invitees may use or park any
trucks or delivery vehicles in the Parking Area. Tenant shall use the Parking
Area at its own risk and Owner shall not be liable for loss or damage to any
vehicle, or its contents, resulting from theft, collision, vandalism or any
other cause. Tenant has been informed that Owner does not provide a guard or
other personnel or device to patrol, monitor or secure the Parking Area.  If
Owner does provide personnel or a device, it shall have the right to terminate
or withdraw such personnel or device at any time. No overnight parking is
permitted. If any vehicle owned by Tenant, or its invitees,
 
 
 
Page 2
 
 




 
 

--------------------------------------------------------------------------------

 




 
shall remain in the Parking Area overnight, Owner may remove the vehicle, at the
Tenant's cost, and without liability for damage. Owner may increase the parking
fee, if any, but not in excess of that customarily charged by parking areas in
the city where the Building is located.
 
       (d)   If the Fixed Rent shall commence on any other day other than the
first day of the month, then the first installment of the Fixed Rent shall be
prorated to the end of such month. The Fixed Rent, Tenant Expenses, Base Charge,
parking fees and all other Additional Rent reserved hereunder (collectively the
"Rent") shall be payable on the first day of each month of the Term commencing
on the Commencement Date, without setoff, deduction, abatement, demand or
notice. If Tenant fails to pay Rent or any other sum within 10 days after its
due date, Owner shall charge Tenant a late fee of $250 in order to offset its
administrative costs. Simultaneously with the execution of this Lease, Tenant
shall pay to Owner one (1) month's Fixed Rent,
 
       (e)   Security Deposit. Owner shall transfer the security deposit in the
amount of $4,133.00 that Owner is holding under the License Agreement, to hold
as the security required under this Lease (the "Security Deposit") in order to
secure the faithful performance by Tenant of all of the covenants, conditions
and agreements set forth in this Lease to be performed by it, including, without
limitation, foregoing such covenants, conditions and agreements in this Lease
which become applicable upon its termination by re-entry or otherwise, Tenant
has deposited with Owner the sum shown above as a "Security Deposit" on the
understanding:
 
(i) that the Security Deposit or any portion thereof may be applied to the
curing of any default that may exist, without prejudice to any other remedy
or remedies which the Owner may have on account thereof, and upon such
application Tenant shall pay Owner on demand the amount so applied which shall
be added to lie Security Deposit so the same will be restored to its original
amount;
 
(ii) that should the Premises be conveyed by Owner, the Security Deposit or any
balance thereof may be turned over to the Owner's grantee, and if the same be
turned over as aforesaid, Tenant hereby releases Owner from any and all
liability with respect to the Security Deposit and its application or return,
and Tenant agrees to look solely to such grantee for such application or return;
 
(iii) that Owner shall not be roquired to keep the Security Deposit in a
separate account for the benefit of Tenant but may commingle it with security
deposits of all other tenants in the Building;
 
(iv) that the Security Deposit shall not be considered as advance payment of
Rent or a measure of damages for any default by Tenant, nor shall it he a bar or
defense to any actions by Owner against Tenant; and
 
(v) that if Tenant shall faithfully perform all of the covenants and agreements
contained in this Lease on the part of the Tenant to be performed, the Security
Deposit or any then remaining balance thereof, shall be returned to Tenant,
without interest, within thirty (30) days after the expiration of the Term,
Tenant further covenants that it will not assign or encumber the money deposited
herein as a Security Deposit and that neither Owner nor its successors or
assigns shall he bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.
 
(f)    Subletting and Assignment, Tenant may sublet all of the Premises, but not
less than all, to one subtenant, for occupancy and use as permitted by this
Lease, provided however, that Tenant shall first obtain the consent of Owner,
which consent shall not be unreasonably withheld, conditioned or delayed.
 
 
 
Page 3
 
 
 




 
 

--------------------------------------------------------------------------------

 


 
The consent by Owner to such subletting shall not in any way be considered to
relieve Tenant from obtaining the express consent of Owner to any further
subletting.
 
If Tenant shall have a bona fide intention to sublet the Premises, as stated
above, it shall first notify Owner of such fact and of the terms of Tenant's
proposed subrental and other terms of subletting, and:
 
(i) If Tenant intends to sublet the Premises, then and in such event Owner shall
have the option, exercisable by notice within 30 days after the date of Tenant's
notice to elect to cancel this Lease effective as of 6 months from the last day
of the month in which Owner shall have given such notice. Upon any such
cancelation of this Lease by Owner, Tenant shall have no further obligations to
Owner with respect to this Lease except for obligations accrued up to the date
of cancellation.
 
(ii) If Owner shall not have elected to cancel as aforedescribed, and if within
a period of 6 months from the date of Tenant's notice, Tenant has not requested
Owner's consent to a specific subletting, then the provisions of this Article
requiring Tenant to give notice to Owner of intended subletting, and any Owner's
rights to elect, shall again prevail.
 
(iii) If Owner shall not exercise the option to Cancel this Lease, Tenant may
actively seek to obtain an appropriate subtenant and Tenant shall submit (x) the
name and address of such proposed subtenant, (y) reasonably satisfactory
information as to the nature and character of the business of the proposed
subtenant and as to the proposed nature of its proposed use of the space, and
(z) banking, financial and other information relating to the proposed subtenant
reasonably sufficient to enable Owner to determine the financial responsibility
and character of the proposed subtenant.
 
(iv) In determining whether or not to consent to a proposed subletting, Owner
may take into consideration all relevant factors surrounding the proposed
sublease, including the following:
 
 

 
1.
The business reputation of the proposcd subtenant.

 
 
2,
The nature of the business and the proposed use of the Premises by the proposed
subtenant.

 

 
3.  
The financial condition ot the proposed subtenant.

 

 
4.  
Restrictions contained in leases of other tenants of the Building (but said
restrictions shall not prohibit the use specified in this Lease).

 
(v) If such proposed subletting is effected by Tenant, Tenant shall pay to Owner
a sum equal to 50% of (i) any rent or other considerations paid to Tenant by any
subtenant less expenses of such subleasing (including but not limited to
brokerage commissions and costs of improvements) in excess of the rent allocable
to the subleased space which is then payable by Tenant to Owner pursuant to the
terms hereof, and (ii) any other profit or gain realized by Tenant from any such
subletting. All sums payable hereunder by Tenant shall be payable to Owner upon
receipt thereof by Tenant. Notwithstanding the foregoing, at the option of the
holder of any mortgage encumbering the Building, this Section shall be
inapplicable during any period that such holder is Owner hereunder.
 
(vi) Tenant shall not advertise space for subletting at a rental rate lower than
the greater of the then comparable rental rate for such space in the market
where the Building is located or the rental rate under this Lease for such
space. When Owner or an affiliate of Owner has other equivalent space in the
Building available for leasing by Owner or an affiliate of Owner, Tenant shall
 
 
 
Page 4
 
 




 
 

--------------------------------------------------------------------------------

 




 
not sublet all or any portion of the Premises to an occupant of any space in the
Building, or to any party which has negotiated with Owner or an affiliate of
Owner for any space during the 9 months immediately preceding Tenant's request
for Owner's consent.
 
(vii) Tenant may not exercise its rights under this Article prior to the
Commencement Date.
 
(viii) No sublease of the Premises shall be effective unless and until Tenant
delivers to Owner duplicate originals of the instrument of sublease (containing
the provisions required by Section (8)) and any accompanying documents. Any such
sublease shall be subject and subordinate to this Lease.
 
(ix) All subleases shall (i) be expressly subject to all of Tenants obligations
hereunder, (ii) provide that the sublease shall not be assigned, encumbered or
otherwise transferred, that the premises thereunder shall not be further sublet
by the sublessee, in whole or in part, and that the sublease shall neither
suffer nor permit any portion of the sublet premises to be used or occupied by
others without the prior consent of Owner in each instance and (iii) contain
substantially the following provision:
 
"In the event a default under any  superior lease of all or any portion of the
premises demised hereby results in the termination of such superior lease, this
shall, at the option of the lessor under any such superior lease, remain in full
force and effect and the tenant hereunder shall attorn to and recognize such
lessor as Owner hereunder and shall promptly upon such lessor's request, execute
and deliver all instruments necessary or appropriate to confirm such attornment
and recognition.. The Tenant hereunder hereby waives all rights under any
present or future laws or otherwise io elect, by reason of the termination of
such superior lease, to terminate this sublease or surrender possession of the
premises demised hereby."
 
(x) Tenant shall remain fully responsible and liable for all acts and omissions
of any subtenant or anyone claiming under or through any subtenant which shall
be in violation of any of the obligations of Tenant hereunder and any such
violation shall be deemed a violation by Tenant, Tenant shall pay Owner on
demand any reasonable expenses incurred by Owner in acting upon any request for
consent to subletting pursuant to this Article.
 
(xi) Anything herein to the contrary notwithstanding, no assignment of this
Lease, whether accomplished by merger, consolidation or transfer of assets of
Tenant or otherwise (including any transaction accomplished pursuant to the
provisions of Section (i)), shall be valid or binding upon Owner unless the
Tenant shall have obtained Owner's prior consent and complied with the
provisions of this Article and the assignee shall execute, acknowledge and
deliver to Owner an agreement, in recordable form, whereby the assignee agrees
unconditionally to be personally bound by and perform all the obligations of
Tenant hereunder thereafter accruing and further expressly agrees that
notwithstanding such assignment the provisions of this Article shall continue to
be binding upon such assignee with respect to all future assignments, but the
failure or refusal of the assignee to execute, acknowledge or deliver such an
agreement shall not release the assignee from its liability for the obligation
of Tenant hereunder assumed by acceptance of the assignment of this Lease.
 
(xii) Whether or not Owner shall give its consent to any proposed sublease,
Tenant shall indemnify, defend and save harmless Owner against and from any and
all liabilities, obligations, damages, penalties, claims, costs, charges and
expenses (including reasonable attorney's fees) resulting from any claims
that may be made against Owner by the proposed sublessee, or by any
 
 
 
Page 5
 



 
 




 
 

--------------------------------------------------------------------------------

 




 
brokers or other persons claiming a commission or similar compensation in
connection with the proposed or final sublease.
 
(xiii) Any assignment or sublease in violation of this Lease shall be null and
void and of no force and effect.
 
(g) (i) Tenant shall, at its sole cost and expense, dispose of all its garbage
and waste matter in compliance with the reasonable rules and regulations
established by Owner from time to time and those of all governmental agencies
having jurisdiction. All refuse shall be kept in air-tight containers. Tenant
shall be required to have its garbage removed from the Premises via the route
designated by Owner to a location in or near the Building designated by Owner,
on a daily basis and during hours designated by Owner.  In removing such garbage
and waste matter from the Premises, Tenant shall use closed containers of such
nature that in the process of such removal, no vermin or waste matter shall
spill or flow from such containers.
 
(ii) Tenant, at its own cost and expense, shall keep the Premises free from
vermin, rodents or anything of like, objectionable nature ("Vermin"), and shall
employ only such Vermin exterminating contractors as are approved by Owner. In
the event of Tenant's failure to keep the Premises free from Vermin, Owner shall
have the right, at Tenant's expense, to take all necessary and proper measures
to eradicate any and all Vermin from the Premises. At Owner's option, Tenant
shall pay to Owner, as additional rent, the cost of employing an exterminator,
on a regular basis, to keep the Premises free from Vermin.
 
(iii) Tenant, at its own cost and expense, shall keep the Premises clean and in
good order, and shall employ only such cleaning contractors as are approved by
Owner.  In the event of Tenant's failure to keep the Premises clean and in good
order, Owner shall have the right, at Tenant's expense, to take all necessary
and proper measures to clean the Premises. At Owner's option, Tenant shall pay
to Owner, as additional rent, the cost of employing a cleaning contractor, on a
regular basis, to keep the Premises clean and in good order.
 
3.         Possession. If Owner should be unable to give possession of the
entire Premises to Tenant, Tenant's obligation to pay Fixed Rent shall
proportionally abate for the period of time until the earlier of (i) the entire
Premises are available for Tenant's possession or (ii) Tenant's occupancy of the
entire Premises.
 
4.           Utilities; Maintenance. Tenant shall pay $500.00 per month, during
the Term, commencing on the Commencement Date, for utilities, including Electric
and Gas Service. Such monthly payments shall be deemed "Additional Rent". Owner
shall maintain the Building, Building HVAC system, the Building sprinkler alarm
service, Building ground and structural maintenance (except interior window
glass), and Owner shall perform common area cleaning, and Tenant shall not be
obligated to pay any share of the cost thereof; it being understood and agreed
that such costs are included in Fixed Rent. Tenant agrees to maintain the
interior of the Premises in good repair. Tenant shall be liable for any damage
to the Premises or the Building or the mechanical systems caused by Tenant or
its contractors, agents and/or invitees, normal wear and tear excepted. If
Tenant fails reasonably to cure a default, Owner may do so for Tenant and charge
Tenant the reasonable cost thereof, plus interest as provided in subparagraph
2(d).  Tenant shall not engage in any activity which would prevent nearby
tenants from having the quiet enjoyment of their premises. Tenant shall comply
with the Rules and Regulations set forth in EXHIBIT "A" or as reasonably
promulgated by Owner for the Building.
 
5.           Holdover Rent. Tenant shall pay Owner 200% of the amount of Rent
then applicable prorated on a per diem basis for each day Tenant shall retain
possession of the Premises or any part thereof after expiration or earlier
termination of this Lease, together with all damages sustained by Owner
 
 
 
Page 6
 
 


 
 

--------------------------------------------------------------------------------

 




 
on account thereof. The foregoing provisions shall not serve as permission for
Tenant to hold-over, nor serve to extend the Term (although Tenant shall remain
bound to comply with all provisions of this Lease until Tenant vacates the
Premises) and Owner shall have the right at any time thereafter to enter and
possess the Premises and remove all property and persons therefrom.
 
6.            Americans with Disabilities Act.Notwithstanding anything to the
contrary contained in this Lease, Owner and Tenant agree that responsibility for
compliance with the Americans With Disabilities Act of 1090 (the "ADA") shall be
allocated as follows: (i) Owner shall be responsible for compliance with the
provisions of Title III of the ADA for all Common Areas, including exterior and
interior areas of the Building not included within the Premises or the premises
of other tenants: (ii) Owner shall be responsible for compliance with the
provisions of Title III of the ADA for any construction, renovations,
alterations and repairs made within the Premises if such construction,
renovations, alterations or repairs are made by Owner for the purpose of
improving the Building generally or are done as Owner's work and the plans and
specifications for Owner's work were prepared by Owner's architect or space
planner and were not provided by Tenant's architect or space planner; (iii)
Tenant shall be responsible for compliance with the provisions of Title III of
the ADA for any construction, renovations, alterations and repairs made within
the Premises if such construction, renovations, alterations and repairs are made
by Tenant, its employees, agents or contractors, at the direction of Tenant or
done pursuant to plans and specifications prepared or provided by Tenant or
Tenant's architect or space planner.
 
7.            Elevator Service; Directory.  If the Building is equipped with
elevators, Owner, during Building Standard Hours of Operation, shall furnish
elevator service to Tenant to be used in common with others. At least one
elevator shall remain in service during all other hours. Owner may designate a
specific elevator for use as a service elevator. Tenant's name and suite number
shall appear on the door of Tenant's Premises and the Building's directory in
accordance with Building standard signage, at Owner's expense.
 
8.            No Warranty. Owner does not warrant that any of the services
referred to above, or any other services which Owner may supply, will be free
from interruption and Tenant acknowledges that any one or more of such services
may be suspended by reason of accident, repairs, inspections, alterations or
improvements necessary to be made, or by strikes or lockouts, or by reason of
operation of law, or causes beyond the reasonable control of Owner. Any
interruption or discontinuance of service shall not be deemed an eviction or
disturbance of Tenant's use and possession of the Premises, or any part thereof,
nor render Owner liable to Tenant for damages by abatement of the Rent or
otherwise, nor relieve Tenant from performance of Tenant's obligations under
this Lease. Owner shall, however, exercise reasonable diligence to restore any
service so interrupted.
 
9.   Insurance. (a) Tenant shall maintain insuranee policies with a financial
rating of not less than A:VII under Best Directory of Fire Insurance Companies,
which policies shall be issued by a company authorized to issue insurance
policies in the State of New York naming Owner, Owner's Building Manager, GHP
Office Realty, LLC, Tenant and any Mortgagee of Owner, as their respective
interests may appear, at its own cost and expense including (i) "all risk"
property insurance which shall be primary on the lease improvements referenced
in Lease, if any, and Tenant's property, including its goods, equipment and
inventory, in an amount adequate to cover their replacement cost; (ii) business
interruption insurance, (iii) comprehensive general liability insurance on an
occurrence basis with limits of liability in an amount not less than
$3,000,000.00 combined single limit for each occurrence. The comprehensive
general liability policy shall include contractual liability which includes the
other applicable provisions of this Lease.
 
(b) On or before the commencement date of the Lease, Tenant shall furnish to
Owner and its Building Manager, certificates of insurance evidencing the
aforesaid insurance coverage, including naming Owner, GI-1P Office Realty, LLC
as additional insureds. Renewal certificates must be furnished to
 
 
 
Page 7
 
 
 
 

--------------------------------------------------------------------------------

 


Owner at least thirty (30) days prior to the expiration date of such insurance
policies showing the above coverage to be in full force and effect.
 
(c) All such insurance shall provide that it cannot be canceled except upon
thirty (30) days prior written notice to Owner. Tenant shall comply with all
rules and directives of any insurance board, company or agency determining rates
of hazard coverage for the Premises, including but not limited to the
installation of any equipment and/or the correction of any condition necessary
to prevent any increase in such rates.
 
(d) Owner and Tenant each agree that neither Owner nor Tenant will have any
claim against the other for any loss, damage or injury which is covered by
insurance carried by either party and for which recovery from such insurer is
made, notwithstanding the negligence of either party in causing the loss. This
release shall be valid only if the insurance policy in question permits waiver
of subrogation or if the insurer agrees in writing that such waiver of
subrogation will not affect coverage under said policy. Each party agrees to use
its best efforts to obtain such an agreement from its insurer if the policy does
not expressly permit a waiver of subrogation.
 
(e) Tenant waives all claims against Owner for injury or death to persons,
damage to property or to any other interest of Tenant sustained by Tenant or any
party claiming, through Tenant resulting from: (i) any occurrence in or upon the
Premises, (ii) leaking of roofs, bursting, stoppage or leaking of water, gas,
sewer or steam pipes or equipment, including sprinklers, wind, rain, snow, ice,
flooding, freezing, fire, explosion, earthquake, excessive heat or cold, or
other casualty, (iv) the Building. Premises, or the operating and mechanical
system or equipment of the Building, being defective, failing, and (v)
vandalism, malicious mischief, theft or other acts or omissions of any other
parties including without limitation, other tenants, contractors and invitees at
th Building. Tenant agrees that Tenant's property loss risks shall be borne by
its insurance, and Tenant agrees to look solely to and seek recovery only from
its insurance carriers in the event of such losses. For purposes hereof, any
deductible amount shall be treated as though it were recoverable under such
policies.
 
 10.    No Liability.  Owner shall not be liable to Tenant for any damage by or
from any act or negligence of any co-tenant or other occupant of the Building,
or by any owner or occupants of adjoining or contiguous property. Owner shall
not be liable for any injury or damage to persons or property resulting in whole
or in part from the criminal activities or willful misconduct of others. To the
extent not covered by all risk property insurance, Tenant agrees to pay for all
damage to the Building, as well as all damage to persons or property of other
tenants or occupants thereof, caused by the negligence, fraud or willful
misconduct of Tenant or any of its agents, contractors, employees, customers and
invitees, Nothing contained herein shall be construed to relieve Owner from
liability for any personal injury resulting from its gross negligence, fraud or
willful misconduct.
 
11.   Requirements of Law. Tenant shall comply with the regulations of the Fire
Department, the insurance rating organization, and other authorities having
jurisdiction over the Building. Tenant shall promptly discharge or bond any
mechanic's liens which are filed against either party or the Building as a
result of any contracts or activities of Tenant. Tenant shall not store any
materials or engage in any practices which would have the effect of increasing
the insurance rates on the Building or its contents above what they would be if
Tenant were not in occupancy on the Premises. Tenant shall not store any
materials or rubbish outside the Premises.
 
12.   Destruction, Fire or Other Casualty. Tenant shall promptly notify Owner or
the Building Manager of any fire or other casualty to the Premises or to the
extent it knows of damage, to the Building. In the event the Premises or any
substantial part of the Builing is wholly or partially damaged or destroyed by
fire or other casualty which is covered by Owner's insurance, the Owner may
proceed to restore the same to substantially the same condition
existing immediatly prior to such damage or
 
 
 
Page 8
 




 
 

--------------------------------------------------------------------------------

 




 
destruction. If Owner elects not to restore the Premises or Building, Owner
shall have the right to terminate this Lease and all unaccrued obligations of
the parties hereto by sending a notice of such termination to Tenant. To the
extent after fire or other casualty that Tenant shall be deprived of the use and
occupancy of the Premises or any portion thereof as a result of any such damage,
destruction or the repair thereof, providing Tenant did not cause the fire or
other casualty, Tenant shall be relieved of the same ratable portion of the
Fixed Annual Rent hereunder as the amount of damaged or useless space in the
Premises bears to the rentable square footage of the Premises until such time as
the Premises may be restored. Owner and Tenant shall reasonably determine the
amoutn of damaged or useless space and the square footage of the Premises
referenced in the prior sentence. 
 
        13.    Eminent Domain. In the event of a condemnation or taking of the
entire Premises by a public or quasi-public authority, this Lease shall
terminate as of the date title vests in the public or quasi-public authority. In
the event of a taking or condemnation of fifteen percent (15%) or more (but less
than the whole) of the Building and without regard to whether the Premises are
part of such taking or condemnation, Owner may elect to terminate this Lease by
giving notiee to Tenant within sixty (60) days of Owner receiving notice of such
condemnation. All compensation awarded for any condemnation shall be the
property of Owner, whether such damages shall be awarded as a compensation for
diminution in the value of the leasehold or to the fee of the Premises, and
Tenant hereby assigns to Owner all of Tenant's right, title and interest in and
to any and all such compensation. Providing, however that in the event this
Lease is terminated, Tenant shall be entitled to make a separate claim for the
taking of Tenant's personal property (including fixtures paid for by Tenant),
and for costs of moving. Notwithstanding anything herein to the contrary, any
condemnation award to Tenant shall be available only to the extent such award is
payable separately to Tenant and does not diminish the award available to Owner
or any Lender of Owner and such award shall be limited to the amount of Rent
actually paid by Tenant to Owner for the period of time for which the award is
given. Any additional portion of such award shall belong to Owner.
 
    14.    Subordination.  This Lease is subject and subordinate to all
Mortgages now or hereafter placed upon the Building, and all other encumbrances
and matters of public record applicable to the Building, including without
limitation, any reciprocal easement or operating agreements, covenants,
conditions and restrictions and Tenant shall not act or permit the Premises to
be operated in violation thereof. If any foreclosure or power of sale
proceedings are initiated by any Lender or a deed in lieu is granted (or if any
ground lease is terminated), Tenant agrees, upon written request of any such
Lender or any purchaser at such foreclosure sale, to attorn and pay Rent to such
party and to execute and deliver any instruments necessary or appropriate to
evidence or effectuate such attornment In the event of attornment, no Lender
shall be: (i) liable for any act or omission of Owner, or subject to any offsets
or defenses which Tenant might have against Owner (prior to such Lender becoming
Owner under such attornment), (ii) liable for or bound by any prepaid Rent not
actually received by such Lender, or (iii) bound by any future modification of
this Lease not consented to by such Lender. Any Lender may elect to make this
Lease prior to the lien of its Mortgage, and if the Lender under any prior
Mortgage shall require, this Lease shall be prior to any subordinate Mortgage;
such elections shall be effective upon written notice to Tenant. Tenant agrees
to give any Lender by certified mail, return receipt requested, a copy of any
notice of default served by Tenant upon Owner, provided that prior to such
notice Tenant has been notified in writing (by way of service on Tenant of a
copy of an assignment of leases, or otherwise) of the name and address of such
Lender. Tenant further agrees that if Owner shall have failed to cure such
default within the time permitted Owner for cure under this Lease, any such
Lender whose address has been so provided to Tenant shall have an additional
period of thirty (30) days in which to cure (ur such additional time as may be
required due to causes beyond such Lender's control, including time to obtain
possession of the Building by power of sale or judicial action or deed in lieu
of foreclosure). The provisions of this Article shall be self-operative;
however, Tenant shall execute such documentation as Owner or any Lender may
request from time to time in order to confirm the matters set forth in this
Article in recordable form. To the extent not expressly prohibited by Law,
Tenant waives the provisions of any Law now or hereafter adopted which may give
or purport to give Tenant any right or election to
 
 
 
Page 9
 







 
 

--------------------------------------------------------------------------------

 




 
terminate or otherwise adversely affect this Lease or Tenant's obligations
hereunder if such foreclosure or power of sale proceedings are initiated,
prosecuted or completed.
 
15.  Tenant's Certificate.  (a) Tenant shall from time to time, upon written
request by Owner or Lender, deliver to Owner or Lender, within ten (10) days
after receipt of such request, a statement in writing certifying: (i) that this
Lease is unmodified and in full force and effect (or if there have been
modifications, identifying such modifications and certifying that the Lease, as
modified, is in full force and effect); (ii) the dates to which the Rent has has
been  paid; (iii) that Owner is not in default under any provision of this Lease
(or if Owner is in default, specifying each such default); and, (iv) the address
to which notices to Tenant shall be sent; it being understood that any such
statement so delivered may he relied upon in connection with any tease, mortgage
or transfer. 
 
(b) Tenant's failure to deliver such statement within such time shall be
conclusive upon Tenant (i) this Lease is in full force and effect and not
modified except as Owner may represent; (ii) not more time one month's Rent has
been paid in advance; (iii) there are no defaults by Owner and , (iv) notices to
Tenant shall be sent to Tenant's Address as set forth on page 1 of this lease.
Notwithstanding the ppresumptions of this Article, Tenant shall not be relieved
of its obligation to deliver said statement. 
 
16.   Default.  If Tenant: fails to pay any installment of Rent or other payment
when due, then such event shall constitute A "default" hereunder.  If Tenant has
(i) vacated or abandons the Premises, or (ii) becomes insolvent, makes
an assignment for the benefit of creditors, files a voluntary bankruptcy or an
involuntary petition in bankruptcy is filed against Tenant which petition is not
dismissed within sixty (60) days of its filing, or (iii) fails to perform or
observe any of the other covenants, conditions or agreements contained herein on
Tenant's part to be kept or performed and such failure shall continue for thirty
(30) days after notice thereof given by or on behalf of Owner, or (iv) if the
interest of Tenant shall be offered for sale or sold under execution or other
legal process if Tenant makes any transfer, assignment, conveyance, sale,
pledge, disposition of all or a substantial portion of Tenant's property or (v)
default in the payment of license fees under the License Agreement which accrued
prior to the Effective Date, then any such event or conduct shall constitute a
"default" hereunder.  
 
If Tenant shall file a voluntary petition pursuant to the United States
Bankruptcy Reform Act of 1978, as the same may be from time to time be amended
(the "Bankruptcy Code"), or take the benefit of any insolvency act or be
dissolved, or if an involuntary petition be filed against Tenant pursuant to the
Bankruptcy Code and said petition is not dismissed within thirty (30) days after
such filing, or if a receiver shall be appointed for its business or its assets
and the appointment of such receiver is not vacated within thirty (30) days
after such appointment, or if it shall make an assignment for the benefit of its
creditors, then Owner shall have all of the rights provided for in the event of
nonpayment of the Rent. 
 
17.     Owner's Default.  If any alleged default on the part of the Owner
hereunder occurs, Tenant shall give written notice to Owner in the manner herein
set forth and shall afford Owner a reasonable opportunity to cure any such
default. In addition, Tenant shall send notice of such default by certified or
registered mail, postage prepaid, to the holder of any Mortgage whose address
Tenant has been notified of in writing, and shall afford such Mortgage holder a
reasonable opportunity to cure any alleged default on Owner's behalf. In no
event will Owner be responsible for any damages incurred by Tenant, including
but not limited to, lost profits or interruption of business as a result of any
alleged default by Owner hereunder. 
 
18.         Remedies. The remedies provided Owner under this Lease are
cumulative.
 
(a) Upon the occurrence of any default, Owner may serve notice on Tenant that
the Term and the estate hereby vested in Tenant and any and all other rights of
Tenant hereunder shall cease on the date
 
 
 
 
Page 10
 




 
 

--------------------------------------------------------------------------------

 




 
specified in such notice and on the specified date this Lease shall cease and
expire as fully and with the effect as if the Term had expired for passage of
time.
 
(b) Without terminating this Lease in case of a default or if this Lease shall
be terminated for default as provided herein, Owner may re-enter the Premises,
remove Tenant, or cause Tenant to be removed from the Premises in such manner as
Owner may deem advisable.  In the event of re-entry without terminating this
Lease, Tenant shall continue to be liable for all Rents and other charges
accruing or coming due under this Lease,
 
(c) If Owner, without terminating this Lease, shall re-enter the Premises or if
this Lease shall be terminated as provided in paragraph (a) above:
 
(i) All Rent due from Tenant to Owner shall thereupon become due and shall be
paid up to the time of re-entry, dispossession or expiration, together with
reasonable costs and expenses (including attorney's fees) of Owner;
 
(ii) Owner, without any obligation to do so, may relet the Premises or any part
thereof for a term or terms which may at Owner's option be less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant such concessions in reletting as Owner, in the exercise of
reasonable business judgement, deems desirable in connection with such
reletting, Tenant shall be liable for all costs; of the reletting including rent
concessions, leasing commissions, legal fees and alteration and remodeling
costs; and
 
(iii) If Owner shall have terminated this Lease, Tenant shall also be liable to
Owner for all damages provided for in law and under this Lease resulting from
Tenant's breach including, without limitation, the difference between the
aggregate rentals reserved under the terms of this Lease for the balance of the
Term together with all other sums payable hereunder as Rent for the balance of
the Term, less the fair rental of the Premises for that period determined as of
the date of such termination. For purposes of this paragraph, Tenant shall be
deemed to include any guarantor or surety of the Lease.
 
   (d) Tenant hereby waives all right to trial by jury in any claim, action
proceeding or counterclaim by either Owner or Tenant against each other or any
mailer arising out of or in any way connected with this Lease, the relationship
of Owner and Tenant, and/or Tenant's use or occupancy of the Premises. 
 
   (e) In addition to the above, Owner shall have any and all other rights
provided an Owner under law or equity for breach of a lease or tenancy by a
Tenant.
 
19.    Full Payment.  No payment by Tenant or receipt by Owner of an amount less
than full payment of Rent then due and payable shall be deemed to be other than
on account of the Rent then due and payable, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction, and Owner may accept such check or payment
without prejudice to Owner's right to recover the balance of such Rent or pursue
any other remedy provided for in this Lease or available at law or in equity.
 
20.    Brokers. Owner and Tenant represent and warrant to each other that
neither has dealt with any broker, finder or agent except for GHIP Office
Realty, LLC (the "Broker"). Tenant represents and warrants to Owner that (except
with respect to the Broker and with whom Owner has entered into a separate
brokerage agreement) no broker, agent, commission salesperson, or other person
has represented Tenant in the negotiations for and procurement of this Lease and
of the Premises and that no commissions, fees, or compensation of any kind are
due and payable in connection herewith to any broker, agent, commission
salesperson, or other person. Tenant agrees to indemnify Owner and hold
 
 
 
Page 11
 
 
 

 


 
 

--------------------------------------------------------------------------------

 


Owner harmless from any and all claims, suits, or judgments (including, without
limitation, reasonable attorneys' fees and court costs incurred in connection
with any such claims, suits, or judgments, or in connection with the enforcement
of this indemnity) for any fees, commissions, or compensation of any kind which
arise out of or are in any way connected with any claimed agency relationship
not referenced herein. 
 
        21.    Force Majure.  Owner shall be excused for the period of any delay
in the performance of any obligation hereunder when prevented from so doing by a
cause or causes beyond its control, including all labor disputes, civil
commotion, wares, war-like operations, invasion, rebellion, hostilities,
military or usurped power, sabotage, governmental regulations or controls, fire
or other casualty, inability to obtain any material, services or financing, or
through acts of God.
 
        22.    Hazardous Materials. (a) The term "Hazardous Materials" for
purposes hereof shall mean any chemical, substance, materials or waste or
component thereof which is now or hereafter listed, defined or regulated as a
hazardous or toxic chemical, substance, materials or waste or component thereof
by any federal, state or local governing or regulatory body having jurisdictin,
or which would trigger any employee or community "right-to-know' requirements
adopted by any such body, or for which any such body has adopted any
requirements for the preparation or distribution of a materials safety data
sheet ("MSDS"). Tenant shall not transport, use, store, maintain, generate,
manufacture, handle, dispose, release or discharge any liazardous Materials.
However, the foregoing provisions shall not prohibit the transportation to and
from, and use, storage, maintenance and handling within the Premises of
Hazardous Materials customarily used in the business or activity expressly
permitted to be undertaken in the Premises under this Lease, provided: (a) such
lazardous Materials shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises in the ordinary
course of 'Tenant's business therein, strictly in accordance with applicable
Law, highest prevailing standards, and the manufacturers' instructions therefor,
(b) such Hazardous Materials shall not be disposed of, released or discharged in
the Building, and shall be transported to and from the Premises in compliance
with all applicable Laws, and as Owner shall reasonably require, (c) if any
applicable Law or Owner's trash removal contractor requires that any such
Hazardous Materials be disposed of separately from ordinary trash, Tenant shall
make arrangements at Tenant's expense for such disposal directly with a
qualified and licensed disposal company at a lawful disposal site (subject to
scheduling and approval by Owner), and (d) any remaining such Hazardous
Materials shall be completely, properly and lawfully removed from the Building
upon expiration or earlier termination of this Lease.
 
(b) Tenant shall promptly notify Owner of: (i) any enforcement, cleanup or other
regulatory action taken or threatened by any governmental or regulateiy
authority with respect to the presence of any Hazardous Materials on the
Premises or the migration thereof from or to other property or in any other
instance relating to Hazardous Materials. At such time, Owner may reasonably
request, Tenant provide Owner with a written list, certified to be true and
complete, identifying any Hazardous Materials then used, stored, or maintained
upon the Premises, and such other information as Owner may reasonably require or
as may required by Law,
 
(c) lf any Hazardous Materials are released, discharged or disposed of by Tenant
or any other occupant of the Premises, or their employees, agents, invitees or
contractors, on or about the Building in violation of the foregoing provisions,
Tenant shall immediately, properly and in compliance with applicable Laws clean
up, remediate and remove the Hazardous Materials from the Building and any other
affected property and clean or replace any affected personal property (whether
or not owned by Owner), at Tenant's expense (without limiting Owner's other
remedies therefor), Tenant shall further be required to indemnify and hold
Owner, Owner's directors, officers, employees and agents harmless from and
against any and all claims, demands, liabilities, losses, damages, penalties and
judgments directly or indirectly arising out of the attributable to a violation
of the provisions of this Article by Tenant, Tenant's occupants, employees,
contractors or agents. Any clean up, remediation and removal work shall be
 
 
 
Page 12
 




 
 

--------------------------------------------------------------------------------

 


subject to Owner's prior written approval (except in emergencies), and shall
include, without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction or reasonably required by Owner. if Owner or any Lender or
governmental body arranges for any tests or studies showing that this Article
has been violated, Tenant shall pay for the costs of such tests. The provisions
of this Article shall survive the expiration or earlier termination of this
Lease.
 
23.,    Reservaton of Rights. In addition to any other rights provided for
herein, Owner reserves the following rights,  exercisable without liability to
Tenant for damage or injury to property, person or business and without
effecting an eviction, constructive or actual, or disturbance of Tenant's use or
possession or giving rise to any claim:
 
(a)    To name the Building and to change the name or street address of the
Building;
(b)    To install and maintain all signs on the exterior and interior of
theBuilding;
(c)    To designate all sources furnishing sign painting or lettering for use in
the Building;
(d)    During the last ninety (90) days of theTerm, if Tenant has vacated the
Premises, to decorate, remodel, repair, alter or otherwise prepare the Presmises
for occupancy, without affecting Tenant's obligation to pay Rent for the
Premises; 
(e)    To have pass keys to the Premises and all doors therein, excluding
Tenant's vaults and safes;
(f)    On reasonable prior notice to Tenant, to exhibit the Premises to any
prospective purchaser, Lender, mortgagee, or assignee of any mortgage on the
Building or Land and to others having an interest therein at any time during the
Term, and to prospective tenants during the last six months of the Term;
(g)   To take any and all measures, including entering the Premises for the
purpose of making inspections, repairs, alterations, additions and improvements
to the Premises or to the Building (including for the purpose of checking,
calibrating, adjusting and balancing controls and other parts of the Building
systems), as may be necessary or desirable for the operation, improvement,
safety, protection or preservation of the Premises or the Building, or in order
to comply with all Laws, orders and requirements of governmental or other
authority, or as may otherwise be permitted or required by this Lease; provided,
however, that during the progress of any work on the Premises or at the
Building, Owner will attempt not to inconvenience Tenant, but shall not he
liable for inconvenience, annoyance, disturbance, toss of business, or other
damage to Tenant by reason of performing any work or by bringing or storing
materials, supplies, tools or equipment in the Building or Premises during the
performance of any work, and the obligations of Tenant under this Lease shall
not thereby be affected in any manner whatsoever;
(h)   To relocate various facilities within the Building and on the land of
which the Building is a part if Owner shall determine such relocation to be in
the best interest of the development of the Building and Property, provided that
such relocation shall not materially restrict access to the Premises.
 
24.   Notices.  All notices under this Lease shall he in writing and will be
deemed sufficiently given for all purposes if, to Tenant, by delivery to Tenant
at the Premises during the hours the Building is open for business or two (2)
days after any such notice is sent by certified mail, return receipt requested
or on delivery if sent by overnight delivery service (with one acknowledged
receipt), to Tenant at the Building, and if to Owner, at the address shown of
the first page of this Lease, by certified mail, return receipt requested or by
overnight delivery service (with one acknowledged receipt). Any notices
hereunder may be given by Owner, its authorized agent or Owner's attorney.
 
25.           Owner. (a) The term "Owner" appearing herein shall mean only the
owner of the Building from time to time and, upon a sale or transfer of its
interest in the Building, the then Owner and
 
 
 
Page 13
 
 




 
 

--------------------------------------------------------------------------------

 




 
transferring party shall have no further obligations or liabilities for matters
accruing after the date of transfer of that interest and Tenant, upon such sale
or transfer, shall look solely to the successor owner and transferee of the
Building for performance of Owner's obligations hereunder.
 
(b) The "Building Standard Hours of Operation" shall be Monday through Friday
from 8:00 am to 8:00 p.m., exclusive of New Year's Day, the day designated as
the legal holiday for the celebration of Washington's Birthday, Martin Luther
Kimig Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day and
Christmas Day and all union holidays. If Tenant requires HVAC services at other
times other than Building Standard Hours of Operation, Tenant shall give Owner
at least 48 hours prior notice and Owner shall furnish such HVAC services to the
Premises at Owner's then current charge for such additional HVAC services.
 
26.    Intentionally Omitted.
    
        27.   No Joint Venture.   Nothing contained in this Lease shall be
construed by the parties herto, or by any third party, as constituting
the parties as principal and agent, partners or joint venturers, nor anything
herein render either party (other than a guarantor) liable for the debts and
obligations of any other party, it being understood and agreed that the only
relationship beiiveen Owner and Tenant is that of Owner and Tenant.
 
    28.   Entire Agreement.  This Lease embodies the entire agreement and
understanding between the parties respecting the Lease and the Premises and
supersedes all prior negotiations, agreements and understandings  between the
parties, all of which are merged herein. No provision of this Lease may be
modified, waived or dischareged except by an instrument in writing signed by the
party against which enforcement of such modification, waiver or  discharge is
sought. Neither Owner nor any agent of Owner has made any representations,
warranties, or promises with respect to the Premises or the Building except as
expressly set forth herein.
 
    29.   Owner's Liability.  Notwithstanding any provision in this Lease to the
contrary, under no circumstances shall Owner's liabilitv or that of its
directors, officers, employees and agents (collectively "Owner") for failure to
perform any obligation, arising out of or in connection with the Lease or for
any breach of the terms or condiniins of this Lease (whether written or implied)
exceed Owner's equity interest in the Building. Any judgments rendered against
Owner shall be satisfied solely out of Owner's interest in the Building. No
personal judgment shall lie against Owner upon extinguishment of its rights in
the Building and any judgments so rendered shall not give rise to any right of
execution or levy against Owner's assets. The provisions hereof shall inure to
Owner's successors and assigns including any Lender. If Tenant claims or asserts
that Owner has violated or failed to perform a covenant under the Lease,
Tenant's sole remedy shall be an action for specific performance, declaratory
judgment or injunction and in no event shall Tenant be entitled to any money
damages in any action or by way of set off, defense or counterclaim and Tenant
hereby specifically waives the right to any money damages or other remedies for
any such violation or failure.
 
    30.   No Recordation.  Neither party, without the written consent of the
other, will execute or record any this Lease or any summary or memorandum of
this Lease in any public recorder's office.
 
    31.   No Waiver.  Failure of Owner to insist upon strict compliance by
Tenant of any condition or provision of this Lease shall not be deemed a waiver
by Owner of that condition. No waiver shall be effective against Owner unless in
writing and signed by Owner, Similarly, this Lease cannot be amended except by a
writing signed by Owner and Tenant.
 
 
 
Page 14
 




 
 

--------------------------------------------------------------------------------

 




 
32.    Successors and Assigns.  The conditions, covenants and agreements
contained herein shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
assigns,
 
33.   Governing Law.This Lease shall be governed by the law of the State where
the Building is located. The parties agree to submit to jurisdiction of the
courts of the County and City in which the Building is located.
 
34.   Exhibits.  All exhibits attached to this Lease are a part hereof and are
incorporated herein by reference and all provisions of such exhibits shall
constitute agreements, promises and covenants of this Lease.
 
35.   Not Binding.  It is understood and agreed that this Lease is subitted to
theTenant for signature with the understanding that it shall not bind the Owner
unless and until it has been executed by the Owner anbd delivered to theTenant
or Tenant's attorney.
 
36.   Neutral Interpretation.This Lease is the product of the efforts of both
parties and it is their express agreement that it should not be interpreted in
favor of either Owner or Tenant.
 
37,           Patriot Act. Tenant represents and warrants that Tenant is not now
acting and shall not in the future act, directlyl or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order of
the United States Department of the Treasury as a terrorist, "Specially
Designated and Blocked Persons", or other banned or blocked person, group,
entity, nation or transaction pursuant to any law, order, rule or regulation
that is in enforced or administered by the Office of Foreign Asset Control
("OFAC") of the United States Department of the Treasury. Tenant further
represents and warrants that Tenant is not now engaged and shall not in the
future be engaged, directly or indirectly, in any dealings or transactions or
otherwise be associated with such person, group, entity or nation; and Tenant
hereby agrees to defend, indemnify, and hold Owner harmless from and against any
and all claims, losses, costs, expenses, damages and liabilities (including,
without limitation, attorneys' fees) arising from or related to any breach of
the foregoing representation.
 
38.    Signage. Tenant may, at its sole cost and expense, install a sign on the
exterior of the Premises near the entrance door of the Premises ("Tenant's
Exterior Signage") in accordance with this Section.  Owner shall obtain all
approvals in connection with Tenant's Exterior Signage, and Tenant's Exterior
Signage shall conform to all applicable laws. If Owner has not approved the
size, materials, design, layout, location and/or style of Tenant's Exterior
Signage prior to the execution of this Lease, then the size, design, layout,
style, location and/or materials of such signage shall be submitted to Owner for
its prior corisent, such consent not to be unreasonably conditioned, withheld or
delayed.
 
39.    Early Termination Right.  Owner hereby agrees that Tenant herein named
shall have a one time right, to terminate this Lease effective on the last day
of the month on which the second (2nd) anniversary of the Rent Commencement Date
falls (the "Termination Date") with respect to the entire Premises, provided,
however, that Tenant herein named has notified Owner of its intention to
terminate this Lease ("Tenant's Termination Notice") at least three (3) months
prior to the Termination Date, time being of the essence with respect to said
notice, Tenant's Termination Notice must be in writing and sent to Owner as
provided for in this Lease. Tenant agrees to surrender the Premises in
accordance with the provisions of this Lease on the Termination Date. The right
provided to Tenant herein named to terminate this Lease with respect to the
entire Premises as provided herein is conditioned in all respects upon there
being no event of default in the observance or performance of any term,
covenant, condition or agreement on Tenant's part to be observed or performed
under this Lease both at the time Tenant's Termination Notice is given and
immediately prior to the Termination Date.
 
 
 
Page 15
 




 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Lease with the Exhibits attached hereto, on the day, month
and year set forth on the first page of this Lease.
 
 

              30 RAMLAND ROAD, LLC, Owner          
 
 
By: /s/ Andrew Greenspan       Name: Andrew Greenspan       Title:   Manager   
       

 
 

            RADIANCY, INC., Tenant          
 
 
By:  /s/ Dolev Rafaeli       Name: Dolev Rafaeli        Title:  CEO           

 
 
Page 16
 
 
 




 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
RULES  AND REGULATIONS
 
 
1. 'The sidewalks, entrances, passages, codas, elevators, vestibules, stairways,
corridors or halls of the Building shall not be obstructed or encumbered or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant.
 
2. No awnings or other projection shall be attached to the outside walls or
windows of the Building without the prior consent of Owner. No curtains, blinds,
shades, or screens shall be attached to or hung in, or used in connection with,
any window or door of the premises demised to any tenant or occupant, without
the prior consent of Owner. Such awnings, projections, curtains, blinds, shades,
screens or other fixtures must be of a quality, type, design and color, and
attached in a manner, approved by Owner.
 
3. No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of
the premises demised to any tenant or occupant of the Building without the prior
consent of Owner. Interior signs on doors and and directory tables, if anym
shall be of a size, color and style approved by Owner. 
 
4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls,  passageways or other public places in the
Building shall not be covered or obstructed, nor shall any bottles, parcels, or
other articles be placed on any window sills.
 
5. No show cases or other articles shall be put in front of or affixed to any
part of tile exterior of the Building, nor placed in the halls, corridors,
vestibules or other public parts of the Building.
 
6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. No tenant shall
bring or keep, or permit to be brought or kept, any inflammable, combustible,
explosive or hazardous fluid, materials, chemical or substance in or about the
Pemises demised to such tenant.
 
7. No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises demised to such tenant or occupant. No
boring, cutting or stringing of wires shall be permitted, except with the prior
consent of Owner, and as Owner may direct. No tenant or occupant shall install
any resilient tile or similar floor covering in the premises demised to such
tenant or occupant except in a manner approved by Owner. On the Expiration Date,
the Tenant shall remove all telephone and data communication lines and cables,
and repair all damage resulting from the removal of such lines and cables.
 
8. No bicycles, vehicles or animals of any kind shall be brought into or kept in
or about the premises demised to any tenant. No cooking shall be done or
permitted in the Building by any tenant without the approval of the Owner. No
tenant shall cause or permit any unusual or objectionable odors to emanate from
the premises demised to such tenant.
 
9. No space in the Building shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods, or property of any kind at
auction, without the prior consent of Owner.
 
10. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with other tenants or occupants of the Building
or neighboring buildings or premises whether by
 
 
 
Page 17
 




 
 

--------------------------------------------------------------------------------

 


 
the use of any musical instrument, radio, television set or other audio device,
unmusical noise, whistling, singing, or in any other way. Nothing shall be
thrown out of any doors or window.
 
11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows, nor shall any changes be made in locks or the mechanism
thereof. Each tenant must, upon the termination of its tenancy, restore to Owner
all keys of stores, offices and toilet rooms, either furnished to, or otherwise
procured by, such tenant.
 
12. All removals from the Building, or the carrying in or out of the Building or
the premises demised to any tenant, of any safes, freight, furniture or bulky
matter of any description must take place at such time and in such manner as
Owner or its agents may determine, from time to time. Owner reserves the right
to inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of the Rules and Regulations or the
provisions of such tenant's lease,
 
13. No tenant shall use or occupy, or permit any portion of the premises demised
to such tenant to be used or occupied, as an office for a public stenographer or
typist, or to a barber or manicure shop, or as an employment bureau, No tenant
or occupant shall engage or pay any employees in the Building, except those
actually working for such tenant or occupant in the Building, nor advertise for
laborers giving an address at the Building.
 
14. No vending machines of any description shall be installed, maintained or
operated upon the premises demised to any tenant without the prior consent of
Owner.
 
15. Owner shall have the right to prohibit any advertising by any tenant or
occupant which, in Owner's opinion, tends to impair the reputation of the
building or its desirability as a building for offices, and upon notice from
Owner, such tenant or occupant shall refrain from or discontinue such
advertising.
 
16. Owner reserves the right to exclude from the Building, between the hours of
6:00 P.M. and 8:00 A,M, on business days and at all hours on Saturdays, Sundays
and holidays, all persons who do not present a pass to the Building signed by
Owner. Owner will furnish passes to persons for whom any tenant requests such
passes. Each tenant shall be responsible for all persons for whom it requests
such passes and shall be liable to Owner for all acts of such persons.
 
17. Each tenant, before closing and leaving the premises demised to such tenant
at any time, shall see that all entrance doors are locked and all windows
closed. Corridor doors, when not in use, shall be kept closed.
 
18. Each tenant shall, at its expense, provide artificial light in the premises
demised to such tenant for Owner's agents; contractors and employees while
performing janitorial or other cleaning services and making repairs or
alterations in said premises.
 
19. No premises shall be used, or permitted to be used for lodging or sleeping,
or for any immoral or illegal purposes.
 
20. The requirements of tenants will be attended to only upon application at the
office of Owner. Building employees shall not be required to perform, and shall
not he requested by any tenant or occupant to perform, and work outside of their
regular duties, unless under specific instructions from the office of Owner.
 
21. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant and and occupant shall cooperate in seeking their prevention.
 
 
 
Page 18
 
 




 
 

--------------------------------------------------------------------------------

 


22. There shall not be used in the Building, either by any tenant or occupant or
by their agents or contractors, in the delivery or receipt of merchandise,
freight, or other matter, any hand trucks or other means of conveyance except
those equipped with rubber tires, rubber side guards and such other safeguards
as Owner may require.
 
23, If the Premises demised to any tenant become infested with vermin, Owner
shall cause its premises to be exterminated, from time to time.
 
24. No premises shall be used, or permitted to he used, at any time, without the
prior approval of Owner, as a store for the sale or display of goods, wares or
merchandise of any kind, or as a restaurant, shop, booth, bootblack or other
stand, or for the conduct of any business or occupation which predominantly
involves direct patronage of the general public in the premises demised to such
tenant, or for manufacturing or for other similar purposes.
 
25. No tenant shall clean any window in the Building from the outside.
 
26. No tenant shall move, or permit to be moved, into or out of the Building or
the premises demised to such tenant, any heavy or bulky matter, without the
specific approval of Owner. If any such matter requires special handling, only a
qualified person shall be employed to perform such special handling. No tenant
shall place, or permit to be placed, on any part of the floor or floors of the
premises demised to such tenant, a load exceeding the floor load per square foot
which such floor was designed to carry and which is allowed by law. Owner
reserves the right to prescribe the weight and position of safes and other heavy
matter, which must be placed so as to distribute the weight.
 
27. Owner shall provide and maintain an alphabetical directory board in the
first floor (main lobby) of the Building and no other directors' shall be
permitted without the prior consent of Owner. Each tenant shall be allowed one
line on such board unless otherwise agreed to in writing.
 
28, With respect to work being performed by a tenant in its premises with the
approval of Owner, the tenant shall refer all contractors, contractors
representatives and installation technicians to Owner for its supervision,
approval and control prior to the performance of any work or services. This
provision shall apply to all work performed in the Building including
installation of telephones, telegraph equipment, electrical devices and
attachments, and installations of every nature affecting floors, walls,
woodwork, trim, ceilings, equipment and any other physical portion of the
Building.
 
29. Owner shall not be responsible for lost or stolen personal property,
equipment, money, or jewelry from the premises of tenants or public rooms
whether or not such loss occurs when the Building or the premises are locked
against entry.
 
30. Owner shall not permit entrance to the premises of tenants by use of pass
keys controlled by Owner, to any person at any time without written permission
from such tenant, except employees, contractors, or service personnel directly
supervised by Owner and employees of the United States Postal Service.
 
31, Each tenant and all of tenant's employees and invitees shall observe and
comply with the driving and parking signs and markers on the Land surrounding
the Building, and Owner shall not be responsible for any damage to any vehicle
towed because of noncompliance with parking regulations.
 
32. Without Owner's prior approval, no tenant shall install any radio or
television antenna, loudspeaker, music system or other device on the roof or
exterior walls of the Building or on common walls with adjacent tenants.
 
 
 
Page 19
 
 




 
 

--------------------------------------------------------------------------------

 




 
33. Owner shall furnish and install all replacement lighting, tubes, lamps,
bulbs and ballasts required in the Premises, and Tenant shall pay to Owner or
its designated contractor upon demand Owner's then established charges for labor
and materials in connection therewith.
 
34, Each tenant shall store all trash and garbage within its premises or in such
other areas specifically designated by Owner. No materials shall be placed in
the trash boxes or receptacles in the Building unless such materials may be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage and will not result in a violation of any law or ordinance
governing such disposal. All garbage and refuse disposal shall be only through
entryways and elevators provided for such purposes and at such times as Owner
shall designate.
 
35. No tenant shall cause any unnecessary labor by:reason of carelessness or
indifference in the preservation of good order and cleanliness. No beating of
carpets or rugs or moving of furniture shall be permitted in the Premises.
Window cleaning shall be done only by Owner, and only between 6:00 AM and 5:00
PM.
 
36. No tenant shall allow the premises to be occupied by more than an average of
one person for each 150 square feet of such tenant's floor space nor shall any
tenant install and/or operate any machines, equipment or appliances, the
installed electrical load of which when combined with the load of all
lighting fixtures and all occupancy factors would result in the interference
with and/or overload the normal operation of the air conditioning system serving
the Building and/or the premises. Tenant agrees to keep all windows closed, and
to lower and close window coverings when necessary because of the sun's position
whenever the said air conditioning system is in operation, and tenant agrees at
all times to cooperate fully with Owner to abide by all the regulations and
requirements which Owner rnay prescribe for the proper functioning and
protection of the said air conditioning system.
 
 
Page 20
 


 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


